884 So. 2d 1035 (2004)
DEPARTMENT OF CHILDREN AND FAMILIES, Petitioner,
v.
C.B., a child, Respondent.
No. 4D04-2849.
District Court of Appeal of Florida, Fourth District.
October 13, 2004.
John A. Raymaker, Tallahassee, for petitioner.
No response for respondent.
KLEIN, J.
C.B. is a juvenile being detained under the Jimmy Ryce Act, sections 394.910-394.931, Florida Statutes (2002). The circuit judge presiding over his criminal case ordered petitioner, the Department of Children & Families (DCF), to "provide continued sexual offender treatment, perform a psychiatric evaluation within five (5) days, continue prescribed antidepressant medication, and provide adequate security to the Defendant in light of his age and immaturity as relates to those pedophiles currently incarcerated at FCCC." DCF, which is not a party to the criminal case, seeks certiorari review, arguing that the court exceeded its authority in ordering DCF to provide a specific treatment. We have jurisdiction. Dep't of Children & Families v. Harter, 861 So. 2d 1274 (Fla. 5th DCA 2003).
In Harter, a defendant in a criminal case was involuntarily committed to a state hospital under Chapter 916, Florida Statutes after being found not guilty by reason of insanity, and, as in the present case, the trial court ordered DCF to provide sex offender treatment to the defendant at the state hospital. The Harter court granted certiorari and held that the trial court lacked the authority to direct DCF as to the manner of treatment.
*1036 Similarly, in Department of Children & Family Services v. I.C., 742 So. 2d 401 (Fla. 4th DCA 1999), we held that a juvenile court judge was without the authority to order DCF to provide specific treatment or placement of a child. For the same reasons expressed by this court in I.C., and by the Harter court, we grant the petition and quash that portion of the order quoted in this opinion.
GUNTHER and WARNER, JJ., concur.